PER CURIAM.
The court, considering the joint motion of United States of America, appellant, and Yazoo & Mississippi Valley Railroad Company, appellee, filed herein, it is ordered that the appeal be docketed forthwith. It is further ordered, adjudged, and decreed that the decree of the District Court of the United States for the Eastern District of Louisiana (4 F. Supp. 366) rendered herein on September 16, 1933, be, and the same is hereby, reversed and set aside, and that this case he remanded for further proceedings. It is further ordered that the mandate of this court shall issue forthwith.